ON SUGGESTION OF ERROR
Hall, J.
Appellees own both interstate and intrastate pipe lines in Mississippi. They do not question the right of the State to impose a privilege tax on their intrastate lines, and the question here presented is the right of the State to collect a privilege tax on the interstate pipe line operations. Except as to the length of the lines and amount of tax involved, these cases are identical with and are controlled by the opinion this day delivered in the case of J. P. Coleman, Attorney General v. Trunk-line Gas Company, No. 38,755, and for the reasons therein given the Suggestion of Error is sustained, the former opinions herein are withdrawn and the causes affirmed.
Suggestion of Error sustained, former opinions withdrawn and causes affirmed.
McGehee, G. Jand Roberds, Holmes and Lotterhos, JJ., concur.